Bell, J.
1. This court is without jurisdiction to entertain a bill of exceptions which fails to assign error upon a final judgment. Civil Code (1910), § 6138. A judgment striking a plea is not a final judgment, and a bill of exceptions complaining only of a judgment striking the defendant’s plea must be dismissed. Lawrenceville Cotton Co. v. Southern Railway Co., 34 Ga. App. 333 (129 S. E. 290); Yates v. Olivent, 28 Ga. App. 518 (111 S. E. 824); Head v. Jordan, 33 Ga. App. 170 (125 S. E. 733); Southern Railway Co. v. Floyd County, 37 Ga. App. 689 (141 S. E. 497); Willis v. Daniel, 39 Ga. App. 670 (148 S. E. 301) ; Battle v. Hambrick, 142 Ga. 807 (83 S. E. 937); English v. Rosenkrantz, 150 Ga. 745 (105 S. E. 292).
2. While the defendant in error has made no motion to dismiss the bill of exceptions, it is not only the right but the duty of this court to raise the question of its jurisdiction in all cases in which there may be any doubt as to the existence of such jurisdiction, and failure to assign error upon a final judgment is a defect relating to jurisdiction. Welborne v. State, 114 Ga. 793 (40 S. E. 857); Johnson v. Battle, 120 Ga. 649 (48 S. E. 128); Vanzant v. First National Bank, 164 Ga. 772 (2 a) (139 S. E. 537); Tillman v. Groover, 25 Ga. App. 118 (102 S. E. 879) ; Floyd v. Massachusetts Mills, 25 Ga. App. 519 (2) (103 S. E. 801) ; Sellers v. McNair, 42 Ga. App. 731, 734 (157 S. E. 373).
3. The only exception in this case is to a judgment sustaining a general demurrer to the defendant’s answer, and the record does not even show that a judgment was ever rendered in the plaintiff’s favor upon the cause of action sued on. It follows that the bill of exceptions must be dismissed for a want of exceptions to invoke the jurisdiction of this court.

Writ of error dismissed.


Jenkins, P. J., and Stephens, J., concur.